Title: To George Washington from George Clinton, 20 May 1783
From: Clinton, George
To: Washington, George


                  
                     Dear Sir
                     Poughkeepsie May 20th 1783
                  
                  Mr Chief Justice Morris who will have the honor of delivering this to your Excellency is now on his way to Westchester County.  His principal Business thither is to establish the civil Authority of the State in that part of the County which has lately been relinquished by the British and to concert with the civil and military Officers and other principal Inhabitants of the County the most effectual Measures for preserving inviolate on our Part the provisional Treaty.  I have requested him therefore to wait on your Excellency as from his Knowlege of the Country and other Circumstances he will be best able to advise as to the Disposition of the Troops which your Excellency was pleased to promise to advance for the Protection of the Inhabitants from Insult and to support the civil Authority, and of the Time most proper for them to move down.  I have the honor to be with great Respect & Esteem Your Excellency’s most Obedient Servant
                  
                     Geo: Clinton
                  
               